Exhibit 10.1

Employee Severance Pay Plan

for Employees of

Actavis, Inc. and Certain of Its

U.S. Subsidiaries

(Effective January 1, 2014)



--------------------------------------------------------------------------------

Contents

 

Article 1. Introduction

     1   

1.1 Establishment and Amendment of the Plan

     1   

1.2 Status of the Plan

     1   

Article 2. Definitions

     2   

2.1 Affiliate

     2   

2.2 Annual Base Salary

     2   

2.3 Base Pay

     2   

2.4 Board

     2   

2.5 Change of Control Severance Plan

     2   

2.6 Code

     2   

2.7 Committee

     2   

2.8 Company

     3   

2.9 Disability

     3   

2.10 Effective Date

     3   

2.11 Eligible Employee

     3   

2.12 Employee

     4   

2.13 ERISA

     4   

2.14 Laid Off

     4   

2.15 Plan

     4   

2.16 Plan Year

     5   

2.17 Qualifying Termination of Employment

     5   

2.18 Regular Severance Benefit

     5   

2.19 Release

     5   

2.20 Relocation

     5   

2.21 Salary Grade Level

     5   

2.22 Severance Benefits

     5   

2.23 Specified Employee

     5   

2.24 Substitute Severance Benefit

     6   

2.25 Successor Employer

     6   

2.26 Termination of Employment

     6   

2.27 U.S. Subsidiary

     7   

2.28 Years of Service

     7   

Article 3. Eligibility for Benefits

     8   

3.1 Eligibility for Benefit

     8   

3.2 Release

     9   

3.3 Refusal to Accept Comparable Position

     9   

3.4 409A Cure Period

     9   

3.5 Employment with a Successor

     9   

3.6 Company Discretion as to Eligibility

     10   

 

i



--------------------------------------------------------------------------------

Article 4. Amount of Benefits

     11   

4.1 Regular Severance Benefit

     11   

4.2 Substitute Severance Benefit

     11   

4.3 Company Discretion as to Amount of Benefit

     12   

4.4 Offsets

     12   

Article 5. Benefits

     13   

5.1 Timing

     13   

5.2 Death While in Pay Status

     14   

5.3 Health Benefits

     14   

5.4 Career Transition Assistance

     15   

5.5 Educational Reimbursement Benefits

     15   

5.6 Status as Designated Reimbursement or In-Kind Payment Plans

     16   

Article 6. Cost of the Plan

     17   

6.1 Plan Costs

     17   

Article 7. Reemployment

     18   

7.1 Reemployment of Eligible Employee

     18   

Article 8. Amendment or Termination

     19   

8.1 Amendment or Termination

     19   

Article 9. Plan Administration

     20   

9.1 Committee

     20   

9.2 Operation of the Committee

     20   

9.3 Agents

     20   

9.4 Compensation and Expenses

     21   

9.5 Committee’s Powers and Duties

     21   

9.6 Committee’s Decisions Conclusive/Exclusive Benefit

     22   

9.7 Indemnity

     22   

9.8 Insurance

     24   

9.9 Fiduciaries

     24   

9.10 Notices

     24   

9.11 Data

     25   

9.12 Claims Procedure

     25   

9.13 Effect of a Mistake

     27   

Article 10. Miscellaneous Provisions

     28   

10.1 No Enlargement of Employee Rights

     28   

10.2 No Examination or Accounting

     28   

10.3 Records Conclusive

     28   

10.4 409A

     28   

10.5 Service of Legal Process

     28   

10.6 Governing Law

     28   

10.7 Severability

     28   

 

ii



--------------------------------------------------------------------------------

10.8 Missing Persons

     29   

10.9 Facility of Payment

     29   

10.10 General Restrictions Against Alienation

     29   

10.11 Gender and Number

     30   

10.12 Counterparts

     30   

10.13 Withholding

     30   

 

iii



--------------------------------------------------------------------------------

Article 1. Introduction

1.1 Establishment and Amendment of the Plan

Watson Pharmaceuticals, Inc. (“Watson”) originally adopted this Employee
Severance Pay Plan for Employees of Watson Pharmaceuticals, Inc. and Certain of
Its U.S. Subsidiaries (“Plan”) effective as of January 1, 2006. The Plan was
amended, effective as of January 1, 2008, to clarify certain provisions
regarding the eligibility to receive Severance Benefits, the amount of the
Severance Benefits to which an Eligible Employee may be entitled and for
compliance with the final regulations under Internal Revenue Code (“Code”)
section 409A. The Plan is now being amended, effective as of January 1, 2014, to
reflect Actavis, Inc. as the sponsor of the Plan, and to make other changes to
update the terms of the Plan. The Plan is designed to provide certain Eligible
Employees who are involuntarily terminated from the Company for specific reasons
with Severance Benefits that will be paid for a specified period of time as if
the Employee had continued in employment with the Company.

1.2 Status of the Plan

The Plan is intended to provide a severance or separation pay benefit and is
intended to constitute an “employee welfare benefit plan” under ERISA
section 3(1). The provisions of this restated Plan are effective for Eligible
Employees who become eligible for Severance Benefits on or after January 1,
2014.

 

1



--------------------------------------------------------------------------------

Article 2. Definitions

2.1 Affiliate

“Affiliate” means:

 

(a) Any entity or organization that, together with the Company, is part of a
controlled group of corporations, within the meaning of Code section 414(b);

 

(b) Any trade or business that, together with the Company, is under common
control, within the meaning of Code section 414(c); and

 

(c) Any entity or organization that is required to be aggregated with the
Company, pursuant to Code section 414(m) or 414(o).

An entity shall be an Affiliate only during the period when the entity has the
required relationship, under this Section 2.1, with the Company.

2.2 Annual Base Salary

“Annual Base Salary” means an Eligible Employee’s gross, base annual rate of pay
or salary, excluding overtime, bonuses, commissions, premium pay, shift
differentials, employer-paid employee benefits, expense reimbursements, and
similar amounts. If the Employee is paid by the hour, Annual Base Salary is the
Eligible Employee’s regular hourly rate multiplied by his or her regularly
scheduled hours per year.

2.3 Base Pay

“Base Pay” means an Eligible Employee’s gross, base weekly rate of pay or
salary, excluding overtime, bonuses, commissions, premium pay, shift
differentials, employer-paid employee benefits, expense reimbursements, and
similar amounts. If the Employee is paid by the hour, Base Pay is the Eligible
Employee’s regular hourly rate multiplied by his or her regularly scheduled
hours per week.

2.4 Board

“Board” means the Board of Directors of Actavis, Inc.

2.5 Change of Control Severance Plan

“Change of Control Severance Plan” means the Change of Control Severance Pay
Plan for Certain Management Employees of Actavis, Inc. and Its U.S.
Subsidiaries.

2.6 Code

“Code” means the Internal Revenue Code of 1986, as amended.

2.7 Committee

“Committee” means the Actavis Employee Benefit Plans Committee or such body
designated by the Company’s Board of Directors to replace such committee.

 

2



--------------------------------------------------------------------------------

2.8 Company

“Company” means Actavis, Inc., a Nevada corporation, its U.S. Subsidiaries, and
any successor in interest to Actavis or such U.S. Subsidiary.

2.9 Disability

“Disability” means a total physical or mental condition which, in the opinion of
the Committee, causes an Eligible Employee to be totally and presumably
permanently disabled, due to sickness or injury, so as to be completely and
presumably permanently unable to perform the regular full-time active duties of
his or her usual course of employment.

2.10 Effective Date

“Effective Date” means January 1, 2014.

2.11 Eligible Employee

“Eligible Employee” means an Employee of the Company. Any Employee classified by
the Company, in its sole discretion, as being in one or more of the following
categories, shall not be an Eligible Employee:

 

(a) Any Employee with a currently effective employment agreement or contract
(including a letter agreement) providing for severance benefits, unless such
agreement or contract expressly refers to this Plan;

 

(b) Any Employee eligible for any other Company severance or separation pay
plan, unless the Company notifies the individual in writing that he or she is
eligible for this Plan;

 

(c) Any Employee entitled to benefits under the Change of Control Severance
Plan, if an event that triggers benefits under both plans occurs at
substantially the same time;

 

(d) Any newly hired Employee who is on a probationary period;

 

(e) Any Employee absent from work on an indefinite unpaid leave of absence
expected to exceed 90 days, unless eligibility is required by applicable federal
or state law or the Company notifies the individual in writing, after the leave
of absence is approved, that he or she is eligible for benefits under this Plan;

 

(f) Any Employee or other individual classified by the Company, in its sole
discretion, as a temporary employee regardless of how long the individual is
employed by the Company;

 

(g)

Any individual whom the Company regards as an independent contractor (including
an employee of such contractor) as evidenced by the Company’s failure to
withhold taxes from his or her compensation, even if such status as a contractor
(or employment status, as applicable) is subsequently reclassified by the
Internal Revenue Service, the Department of Labor, or any other governmental
agency, court or other tribunal, unless and until the Company in

 

3



--------------------------------------------------------------------------------

  fact designates such individual as an Employee and then only from the time of
such designation forward without retroactive effect unless the Company, in its
sole discretion, decides otherwise;

 

(h) Any Employee or other individual classified by the Company, in its sole
discretion, as a project employee, unless the Company notifies the individual in
writing that he or she is eligible for this Plan;

 

(i) Individuals who are leased employees of the Company within the meaning of
Code section 414(n);

 

(j) Individuals classified by the Company as part-time employees and scheduled
to work fewer than 30 hours per week;

 

(k) Any Employee, who is otherwise eligible to participate in the Plan, who
agreed in writing to waive eligibility for Severance Benefits under the Plan;

 

(l) Employees classified by the Company as “foreign employees” meaning Employees
based or employed in a foreign country or paid from a non-U.S. payroll
(including an Employee based in the Commonwealth of Puerto Rico and paid from a
payroll in Puerto Rico); and

 

(m) Employees whose terms and conditions of employment are subject to collective
bargaining unless the applicable collective bargaining agreement specifically
provides for their eligibility under this Plan.

2.12 Employee

“Employee” means an individual classified by the Company as a regular employee
on the U.S. payroll, who is employed by the Company on a full-time basis
(regularly scheduled to work 30 or more hours per week). It also includes any
such person while on a leave of absence granted by the Company. For the
avoidance of doubt, “Employee” does not include any individual based or
employed, or paid from a payroll, in the Commonwealth of Puerto Rico.

2.13 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2.14 Laid Off

“Laid Off” means the elimination of an Employee’s position due to a
restructuring or workforce reduction that results in such Employee’s employment
being terminated.

2.15 Plan

“Plan” means the Employee Severance Pay Plan for Employees of Actavis, Inc. and
Certain of Its U.S. Subsidiaries as restated herein and as subsequently amended
from time to time.

 

4



--------------------------------------------------------------------------------

2.16 Plan Year

“Plan Year” means the consecutive 12-month period beginning January 1 and ending
December 31.

2.17 Qualifying Termination of Employment

“Qualifying Termination of Employment” means an Eligible Employee’s Termination
of Employment that, in the Company’s sole discretion, qualifies the Eligible
Employee for Severance Benefits so long as the Eligible Employee meets all
applicable requirements to receive Severance Benefits under the Plan.

2.18 Regular Severance Benefit

“Regular Severance Benefit” means the benefit payable under Section 4.1 of the
Plan.

2.19 Release

“Release” means the executed and delivered irrevocable general release, in a
form satisfactory to the Company, from the Employee to the Company releasing the
Company from any and all claims relating to the Employee’s employment,
including, but not limited to, retirement and welfare benefits with the Company.

2.20 Relocation

“Relocation” means the Company’s decision to relocate an Eligible Employee’s
principal work site such that it represents a material change in the geographic
location at which the Eligible Employee must provide services to the Company (an
increase in the one-way commute distance of 50 miles or more will be presumed to
be material for purposes of this Plan and Treasury Regulation section
1.409A-1(n)).

2.21 Salary Grade Level

“Salary Grade Level” means the pay grade classification designated to each
Employee by the Company at the Employee’s date of hire and as subsequently
modified by the Company from time to time.

2.22 Severance Benefits

“Severance Benefits” means all benefits that may be payable under this Plan,
including the:

 

(a) Regular Severance Benefit described in Section 4.1, as applicable;

 

(b) Substitute Severance Benefit described in Section 4.2, as applicable;

 

(c) Health Benefits described in Section 5.3; as applicable;

 

(d) Career Transition Assistance described in Section 5.4, as applicable;

 

(e) Educational Reimbursement Benefits described in Section 5.5, as applicable.

 

5



--------------------------------------------------------------------------------

2.23 Specified Employee

“Specified Employee” means an Eligible Employee qualifying as a “key employee”
for purposes of Code section 416(i) (determined without regard to Code section
416(i)(5)) by satisfying any one of the following conditions at any time during
the 12-month period ending on each December 31 (the “Identification Date”):

 

(a) The Eligible Employee is among the top-paid 50 officers of the Company with
annual compensation (within the meaning of Code section 415(c)(3)) in excess of
$165,000 (for the December 31, 2013 Identification Date) (subject to
cost-of-living adjustments in accordance with Code section 416(i)(1));

 

(b) The Eligible Employee is a five-percent owner; or

 

(c) The Eligible Employee is a one-percent owner and has annual compensation
(within the meaning of Code section 415(c)(3)) in excess of $150,000.

If an individual is a key employee as of an Identification Date, the individual
shall be treated as a Specified Employee for the 12-month period beginning on
the April 1 following the Identification Date. For the limited purpose of
applying the “one-percent” and “five-percent” ownership rules, ownership is
determined with respect to the entity for which the Employee provides services.
The Code’s controlled and affiliated service group rules do not apply when
determining an Employee’s ownership interests.

Notwithstanding the foregoing, an individual shall not be treated as a Specified
Employee unless any stock of the Company or a corporation affiliated with it
pursuant to Code section 414(b) or (c) is publicly traded on an established
securities market or otherwise.

Notwithstanding the above, the Company may (but is not required to) adopt an
alternative method for identifying Specified Employees, provided such method
satisfies the requirements set forth at Treasury Regulations
section 1.409A-1(i)(5).

2.24 Substitute Severance Benefit

“Substitute Severance Benefit” means a severance payment as provided in
Section 4.2 meant to replace the Regular Severance Benefit. The Substitute
Severance Benefit payment, if applicable, will be described in writing to the
Eligible Employee.

2.25 Successor Employer

“Successor Employer” means any entity that acquires or assumes the Company’s
facilities, operations or functions formerly carried out by the Company (such as
the buyer of a facility or an entity to which a Company operation or function
has been outsourced), or any Affiliate making an offer of employment at the
request of the Company.

2.26 Termination of Employment

“Termination of Employment” means the date of a termination of the employment
relationship between the Employee and the Company (including an Affiliate), when
both the employee and the Company (including an Affiliate) reasonably
anticipated that no future services would be performed after such date. For
purposes of this Plan,

 

6



--------------------------------------------------------------------------------

the term Termination of Employment shall have the same meaning as the term
“separation from service” as defined in Treasury Regulation section 1.409A-1(h)
and the rules of such Treasury Regulation (and other applicable guidance) will
be applied to determine whether an Eligible Employee has a Termination of
Employment.

2.27 U.S. Subsidiary

“U.S. Subsidiary” means any domestic entity (other than Actavis, Inc.) in an
unbroken chain of entities beginning with Actavis, Inc. if each of the entities
other than the last entity in the unbroken chain beneficially owns, at the time
of the determination, securities or interests representing at least eighty
(80%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.28 Years of Service

“Years of Service” means the number of full years of active paid employment with
the Company, counted from an Eligible Employee’s date of hire to Termination of
Employment. Employment with a predecessor entity will not be included, unless
the Company, in its sole discretion, decides otherwise. No credit shall be given
for periods of less than a full year.

 

7



--------------------------------------------------------------------------------

Article 3. Eligibility for Benefits

3.1 Eligibility for Benefit

 

(a) Subject to the conditions provided in this Article 3, Severance Benefits
will be payable to each Eligible Employee who:

 

  (1) Is employed by the Company on or after the Effective Date; and

 

  (2) Is either:

 

  (A) Permanently and involuntarily Laid Off by the Company (such that both the
Eligible Employee and the Company have the reasonable belief at the time of the
layoff, based on all of the surrounding facts and circumstances, that the
Eligible Employee will not perform any future services for the Company); or

 

  (B) Subject to a Relocation and satisfies the requirements of Section 3.4.

 

(b) An otherwise Eligible Employee shall forfeit his or her eligibility for
Severance Benefits unless the Company is satisfied that such Employee has
satisfactorily completed all reasonable transition requests made by the Company,
including, but not limited to, informing the Company of the location of business
files and returning Company property to the Company.

 

(c) An otherwise Eligible Employee will not be eligible for Severance Benefits
if the otherwise Eligible Employee:

 

  (1) Resigns or otherwise voluntarily terminates employment with the Company;

 

  (2) Terminates employment with the Company after being informed by the Company
that he or she is being permanently and involuntarily Laid Off but prior to the
date set by the Company for the Eligible Employee’s Termination of Employment.

 

  (3) Dies;

 

  (4) Incurs a Disability;

 

  (5) Is discharged by the Company for unsatisfactory performance or misconduct
(including, but not limited to, conviction of any felony or a material violation
of a Company policy); or

 

  (6) Materially breaches his or her duties to the Company and does not correct
the breach within 30 days of receiving written notice of the breach from his or
her immediate supervisor or designated Company officer or one of their
designees.

 

8



--------------------------------------------------------------------------------

(d) The Company has the right to cancel or reschedule an Eligible Employee’s
permanent layoff (or job loss from job elimination) from the Company or proposed
Relocation before the Eligible Employee’s Termination of Employment. If the
Company takes any of the actions set forth in the preceding sentence, the
Eligible Employee shall not be eligible to receive Severance Benefits unless he
or she has a subsequent event that entitles him or her to receive Severance
Benefits.

3.2 Release

No Severance Benefits will be provided under this Plan to an Eligible Employee
unless such Eligible Employee executes and delivers to the Company a Release,
and does not revoke such Release within the time period prescribed in the
Release. The Release must be satisfactory to the Company in form and substance
and must be delivered to the Company no later than the date prescribed by the
Company.

3.3 Refusal to Accept Comparable Position

An otherwise Eligible Employee will not be eligible for Severance Benefits if
the Eligible Employee refuses a job offer for a comparable position with the
Company in the same or same general geographic location, as determined by the
Company in its sole discretion, such that any change in the Eligible Employee’s
principal work site (if any) will not result in a Relocation. Comparable
positions might include a different position at the same level and/or authority,
transferring to another department, changing shifts, etc.

3.4 409A Cure Period

Any Eligible Employee who initiates his or her own Termination of Employment
following the Company’s notification to the Eligible Employee that he or she is
subject to a Relocation will not be entitled to Severance Benefits unless such
Eligible Employee:

 

(a) Has timely (within 60 days of receiving notice of such Relocation) notified
the Company that the Company, including any Successor Employer, has proposed a
change in the Eligible Employee’s principal work site, which would constitute a
Relocation;

 

(b) Has requested the Company to remedy such condition; and

 

(c) The Company, after receiving such notice, declines to remedy such condition
within 30 days.

3.5 Employment with a Successor

An otherwise Eligible Employee will not be eligible for Severance Benefits if
the Eligible Employee has been offered comparable employment by a Successor
Employer, as determined by the Company in its sole discretion, to commence
promptly after the Eligible Employee’s Termination of Employment with the
Company (including any successor in interest to the Company).

 

9



--------------------------------------------------------------------------------

3.6 Company Discretion as to Eligibility

Notwithstanding the provisions of Article 3 above, the Company retains the
unilateral and absolute right to determine whether or not one or more Employees
will be eligible for Severance Benefits under this Plan and whether or not such
Employees are otherwise determined to be Eligible Employees for purposes of this
Plan.

 

10



--------------------------------------------------------------------------------

Article 4. Amount of Benefits

4.1 Regular Severance Benefit

Subject to the offset described below in this Article 4, an Eligible Employee,
who becomes eligible for benefits under this Plan in accordance with Article 3,
will be entitled to a Regular Severance Benefit based on the Eligible Employee’s
Base Pay and Salary Grade Level in effect on the date of the Eligible Employee’s
Qualifying Termination of Employment. The Regular Severance is payable in a
manner consistent with the Company’s payroll practices as to such Eligible
Employee immediately prior to his or her Qualifying Termination of Employment,
subject to the provisions of Article 5 below. The formula generally utilized to
calculate the Regular Severance Benefit is as follows:

 

Global Grade Level

  

Formula (Minimum/Maximum)

2 - 6

   One week of Base Pay for each Year of Service with a minimum of 4 weeks of
Base Pay and a maximum of 26 weeks of Base Pay

7 - 10

   One week of Base Pay for each Year of Service with a minimum of 6 weeks of
Base Pay and a maximum of 26 weeks of Base Pay

11 – 13

   One week of Base Pay for each Year of Service with a minimum of 12 weeks of
Base Pay and a maximum of 26 weeks of Base Pay

14 – 15

   39 weeks

16 – 18

   52 weeks

4.2 Substitute Severance Benefit

At its sole discretion, the Company, through the Committee or otherwise, may
award a Substitute Severance Benefit to any Eligible Employee in such amount, or
to be computed on such basis, as it may determine, to the extent that awarding
such Substitute Severance Benefit will not trigger an excise tax under
Code section 409A(a)(1)(B). Such awards may be granted for any reason deemed
appropriate by the Committee. Such Substitute Severance Benefit will be in lieu
of any benefit to which the Employee may otherwise be entitled under the above
Regular Severance Benefit schedule as set forth in Section 4.1.

 

11



--------------------------------------------------------------------------------

4.3 Company Discretion as to Amount of Benefit

Notwithstanding the provisions of Sections 4.1 and 4.2, the Company retains the
unilateral and absolute right to determine what, if any, Regular Severance
Benefit or Substitute Severance Benefit, as applicable, will be paid and whether
or not the health benefits, career transition assistance and educational
reimbursement benefits (all of which are described in Article 5) will be paid.
The provisions of this Section 4.3 shall not be applied if doing so would
trigger an excise tax under Code section 409A(a)(1)(B).

4.4 Offsets

If an Eligible Employee becomes entitled to severance benefits under any other
severance plan, program or agreement maintained by the Company (including any
Successor Employer or other successor in interest to the Company, but excluding
any benefit payable under this Plan) as a result of a Termination of Employment
and the Company determines that the Eligible Employee is eligible to receive
benefits under this Plan, the Regular Severance Benefit or Substitute Severance
Benefit, as applicable, payable under this Plan will be reduced by the severance
benefits otherwise payable to the Eligible Employee under these other severance
plans, programs, or agreements to the extent that making such a reduction will
not trigger an excise tax under Code section 409A(a)(1)(B). Additionally,
severance and other additional benefits available under this Plan are not
intended to duplicate workers’ compensation wage replacement benefits,
disability benefits, pay-in-lieu-of-notice, severance pay, or similar benefits
under other benefit plans, severance programs, employment contracts, or
applicable laws, such as the WARN act. Any such benefits to be paid under this
Plan will be reduced by any such similar benefits required to be paid outside of
the Plan to the extent that making such a reduction will not trigger an excise
tax under Code section 409A(a)(1)(B).

 

12



--------------------------------------------------------------------------------

Article 5. Benefits

5.1 Timing

 

(a) Subject to this Article 5, an Eligible Employee’s Regular Severance Benefit
or Substitute Severance Benefit, as applicable, will begin to be paid in
installments in a manner as provided by the Release and consistent with the
Eligible Employee’s previously applicable payroll cycle as soon as
administratively practicable after the latest of all of the following has
occurred:

 

  (1) The Termination of Employment of the Eligible Employee; and

 

  (2) The Eligible Employee’s Release has been executed, become irrevocable and
enforceable within the maximum time period for execution and revocation of the
Release (as provided in the Release).

 

(b) If the total Regular Severance Benefit (or, if applicable, the total
Substitute Severance Benefit) of an Eligible Employee exceeds two times that
Eligible Employee’s annual pay limit (or two times annualized pay, if such
amount is less) as determined under Treasury Regulations
section 1.409A-1(b)(9)(iii), the amount that exceeds the two times annual pay
limit (or two times annualized pay, if applicable) will be paid in a lump sum no
later than March 15th of the year next following the Eligible Employee’s
Qualifying Termination of Employment.

All benefits payable pursuant to the terms of this Plan, including, for example,
the Regular Severance Benefit, will be paid before the end of the second Plan
Year following the Plan Year in which the Qualifying Termination of Employment
occurs. The intent of this provision is to satisfy the requirements for an
exemption for certain separation pay plans as specified under Treasury
Regulation section 1.409A-1(b)(9) such that any benefit payable under this Plan,
to the extent applicable, will not be treated as deferred compensation under
Code section 409A.

 

(c) If an Eligible Employee is a Specified Employee, payment of the Eligible
Employee’s Severance Benefits, to the extent not otherwise exempt from
Code section 409A, will not commence prior to the first day of the month
following the six-month anniversary of the Eligible Employee’s Termination of
Employment. If a portion of the Eligible Employee’s Severance Benefits are
subject to this Code section 409A restriction, that portion of the Severance
Benefits will be paid in a lump sum as soon as administratively practicable
after the expiration of the six-month period described herein.

 

(d)

Provided that the Committee has determined that a portion or all of an Eligible
Employee’s Regular Severance Benefit or Substitute Severance Benefit, as
applicable, is not subject to Code section 409A, the Committee has the
unilateral right to accelerate payments to an Eligible Employee of the portion
of

 

13



--------------------------------------------------------------------------------

  the Eligible Employee’s Regular Severance Benefit or Substitute Severance
Benefit, as applicable, that is not subject to Code section 409A, up to and
including the right to satisfy the entire severance obligation arising under
this Plan in a lump sum payment. However, an Eligible Employee has no right to
request or demand that the payment of any Severance Benefits be accelerated.

 

(e) An Eligible Employee’s right to receive any installment payments under this
Plan shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

5.2 Death While in Pay Status

Payment of Severance Benefits will not be made to a deceased former Eligible
Employee. An Eligible Employee who dies while receiving Severance Benefits under
this Plan will, upon his or her death, no longer be eligible to receive
Severance Benefits. No surviving spouse or other beneficiary will be entitled to
any benefits under this Plan, including, but not limited to, payments scheduled
to have been paid to the Eligible Employee prior to his or her death.

5.3 Health Benefits

 

(a) After an Eligible Employee’s Termination of Employment from the Company and
the Company’s determination that such Eligible Employee is entitled to a Regular
Severance Benefit or Substitute Severance Benefit, as applicable, the Eligible
Employee will also be entitled to certain additional benefits. The Company will
contribute (if the Eligible Employee so selects) a portion of the total premium
costs for medical, dental and vision coverages, available under plans sponsored
by the Company, on behalf of the Eligible Employee and the Eligible Employee’s
enrolled dependents.

 

(b) The Company’s contributions will be made for the same amount of time that
the Eligible Employee is entitled to receive a Regular Severance Benefit, or
Substitute Severance Benefit, as applicable, ignoring any acceleration of the
payment of such benefit. For example, if an Eligible Employee is entitled to
receive a Regular Severance Benefit equal to 26 weeks of Base Pay, the Eligible
Employee will also be entitled to receive the above described Company
contribution for health care coverages for 26 weeks, even if payment of the
Eligible Employee’s Regular Severance Benefit is accelerated and paid in one
lump sum payment.

Such coverage will be provided in a manner allowing the Company (or a Successor
Employer) to offset the otherwise applicable time periods for which the Company
is required to offer health care continuation coverage in a manner consistent
with the provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or other applicable state law.

 

14



--------------------------------------------------------------------------------

(c) The Company will make a contribution equal to the contribution currently
made by the Company on behalf of its then similarly situated active employees
for such health care coverages. The Eligible Employee will be required to pay
the rate currently paid by regular, actively employed Company employees and the
amount of such employee coverage will be deducted from the Eligible Employee’s
regularly scheduled Regular Severance Benefit payments or Substitute Severance
Benefit payments, as applicable, for as long as such Regular Severance Benefit
payments or Substitute Severance Benefit payments, as applicable, are paid. If
payment of the Regular Severance Benefit, or Substitute Severance Benefit, as
applicable, is accelerated or otherwise ends before the time period set forth in
Section 5.3(b) ends, the Eligible Employee will be required to pay the Company
directly for amounts that would have been deducted from the Eligible Employee’s
Regular Severance Benefit, or Substitute Severance Benefit, as applicable.

 

(d) After the expiration of the time period in which the Eligible Employee is
entitled to receive Company contributions as described in Section 5.3(b), the
Eligible Employee will be required to pay the portion of the premium payment
previously paid by the Company.

5.4 Career Transition Assistance

After an Eligible Employee’s Termination of Employment from the Company, and the
Company’s determination that such Eligible Employee is entitled to a Regular
Severance Benefit or a Substitute Severance Benefit, as applicable, the Eligible
Employee will be entitled to receive career transition assistance provided that
the Eligible Employee receives such transition assistance during the period in
which such Eligible Employee’s Regular Severance Benefit or Substitute Severance
Benefit, as applicable, is scheduled to be paid, ignoring any acceleration of
the payment of such benefit. The amount and type of these benefits will be
determined in the Company’s sole discretion.

5.5 Educational Reimbursement Benefits

After an Eligible Employee’s Termination of Employment from the Company, and the
Company’s determination that such Eligible Employee is entitled to a Regular
Severance Benefit or a Substitute Severance Benefit, as applicable, the Company
will continue to honor the contractual terms of any currently effective
educational reimbursement agreement previously made between the Company and the
Eligible Employee provided that the Eligible Employee commenced classes before
the Company first notified such Eligible Employee of the Employee’s permanent
layoff or the Relocation of the Eligible Employee’s work site. Additionally, to
continue to be eligible for reimbursement, consistent with the terms of such
reimbursement arrangement, as reflected in writing between the Company and the
Eligible Employee, the Eligible Employee will need to continue to satisfy all
the requirements of the educational reimbursement agreement when the agreement
was made effective other than the requirement to remain employed with the
Company which the Company specifically waives for purposes of this Plan only.

 

15



--------------------------------------------------------------------------------

5.6 Status as Designated Reimbursement or In-Kind Payment Plans

For purposes of applicable federal law, including Code section 409A, the
benefits described in Sections 5.3, 5.4, and 5.5 above shall be treated as being
provided from a designated reimbursement or in-kind payment plan as defined in
Treasury Regulations section 1.409A-1(b)(9)(v).

 

16



--------------------------------------------------------------------------------

Article 6. Cost of the Plan

6.1 Plan Costs

All costs of the Plan, including all administrative costs, will be borne by the
Company.

Nothing in the establishment of this Plan is to be construed as requiring the
Company to create or maintain any separate fund, account or reserve to provide
for the payment of the Company’s obligations under the Plan. All benefits under
the Plan shall be paid from the general assets of the Company, or from a grantor
trust established for the purpose of making such payments.

 

17



--------------------------------------------------------------------------------

Article 7. Reemployment

7.1 Reemployment of Eligible Employee

If an Eligible Employee is reemployed by the Company or a Successor Employer (or
provides services to the Company or a Successor Employer as an independent
contractor) while Severance Benefits are still payable under the Plan, then all
remaining Severance Benefits will cease, except as otherwise specified by the
Company, in its sole discretion. A rehired Eligible Employee who received some
or all of the Severance Benefits shall be entitled to retain such benefits.

 

18



--------------------------------------------------------------------------------

Article 8. Amendment or Termination

8.1 Amendment or Termination

 

(a) The Company, acting through its Board or an appropriate officer, has the
right, in its non-fiduciary settlor capacity, to amend or to terminate the Plan
at any time, prospectively or retroactively, for any reason, without notice,
including the right to discontinue or eliminate benefits.

 

(b) The Company shall amend the Plan by action of any of its officers. An
officer of the Company shall execute the amendment, evidencing the adoption of
such amendment.

 

19



--------------------------------------------------------------------------------

Article 9. Plan Administration

9.1 Committee

 

(a) Except as otherwise provided in the Plan, the Committee shall be the
administrator of the Plan, within the meaning of ERISA section 3(16)(A).

 

(b) As of the Effective Date, the Committee is the Actavis Employee Benefit
Plans Committee. The Committee may be composed of as many members as the Board
may appoint in writing from time to time. Members of the Committee may, but need
not, be Employees.

 

(c) A member of the Committee may resign by delivering his or her written
resignation to the Board. The resignation shall be effective as of the date it
is received by the Committee or such other later date as is specified in the
resignation notice. A Committee member may be removed at any time and for any
reason by the Board.

9.2 Operation of the Committee

 

(a) A majority of the members of the Committee then in office shall constitute a
quorum for the transaction of business. The Committee shall act by vote of a
majority of the members present at a meeting at which there is a quorum, or by
the unanimous written consent of all of the Committee members then in office.

 

(b) The Board shall designate a member of the Committee as the Chairperson of
the Committee, and may designate a member of the Committee as the Vice
Chairperson of the Committee.

 

(c) The members of the Committee may authorize one or more of their members to
execute or deliver any instrument or instruments, or take other action, on their
behalf. The members of the Committee may allocate any of the Committee’s powers
and duties among individual members of the Committee, or to one or more officers
or employees of Actavis, Inc. or a subsidiary of Actavis, Inc.

 

(d) All resolutions, proceedings, acts, and determinations of the Committee,
with respect to the administration of the Plan, shall be recorded; and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved by the Committee.

 

(e) Subject to the limitations contained in the Plan, the Committee shall be
empowered from time to time, in its discretion, to establish rules for the
exercise of the duties imposed upon the Committee under the Plan.

9.3 Agents

 

(a) The Board, Company, or the Committee may delegate such of its powers and
duties as it deems desirable to any person, in which case every reference herein
made to the Board, Company, or the Committee (as applicable) shall be deemed to
mean or include the delegated persons as to matters within their jurisdiction.

 

20



--------------------------------------------------------------------------------

(b) The Board, Company, or the Committee may also appoint one or more persons or
agents to aid it in carrying out its duties and delegate such of its powers and
duties as it deems desirable to such persons or agents.

 

(c) The Board, Company, or the Committee may employ such counsel, auditors, and
other specialists and such clerical and other services as it may require in
carrying out the provisions of the Plan, with the expenses therefore paid, as
provided in Section 9.4.

9.4 Compensation and Expenses

 

(a) A member of the Committee shall serve without compensation for services as a
member. Any member of the Committee may receive reimbursement of expenses
properly and actually incurred in connection with his or her services as a
member of the Committee, as provided in this Article 9.

 

(b) All expenses of administering the Plan shall be paid by the Company.

9.5 Committee’s Powers and Duties

The Committee shall have such powers and duties as may be necessary to discharge
its functions hereunder, including the following:

 

(a) To engage actuaries, attorneys, accountants, appraisers, brokers,
consultants, administrators, physicians or other persons and to rely upon the
reports, advice, opinions or valuations of any such person except as required by
law;

 

(b) To adopt administrative rules of the Plan that are not inconsistent with the
Plan or applicable law and to amend or revoke any such rule;

 

(c) To construe the Plan and the administrative rules of the Plan;

 

(d) To determine questions of eligibility and vesting of Plan participants and
beneficiaries;

 

(e) To determine entitlement to a benefit and to distributions or other rights
of Plan participants and beneficiaries, and all other persons;

 

(f) To make findings of fact as necessary to make any determinations and
decisions in the exercise of such discretionary duty, power and responsibility;

 

(g) To appoint claims and review officials to conduct claims procedures;

 

(h) To comply with the reporting and disclosure requirements of ERISA and other
applicable law with respect to the Plan;

 

(i) To establish and maintain all Plan documents, provided legal approval has
been obtained from Actavis, Inc.s’ Legal Department or its designee; and

 

21



--------------------------------------------------------------------------------

(j) To delegate any duty, power or responsibility to any person or persons.

9.6 Committee’s Decisions Conclusive/Exclusive Benefit

The Committee shall have the exclusive right and discretionary authority to
interpret the terms and provisions of the Plan and to resolve all questions
arising thereunder, including the right to resolve and remedy ambiguities,
inconsistencies, or omissions in the Plan, provided, however, that the
construction necessary for the Plan to conform to the Code and ERISA shall in
all cases control. Benefits under this Plan will be paid only if the Committee
decides in its discretion that the Eligible Employee is entitled to them. Any
and all disputes with respect to the Plan that may arise involving Eligible
Employees shall be referred to the Committee, and its decisions shall be final,
conclusive, and binding, except to the extent found by a court of competent
jurisdiction to constitute an abuse of discretion. All findings of fact,
interpretations, determinations, and decisions of the Committee in respect of
any matter or question arising under the Plan shall be final, conclusive, and
binding upon all persons, including, without limitation, Employees, and any and
all other persons having, or claiming to have, any interest in or under the Plan
and shall be given the maximum possible deference allowed by law. The Committee
shall administer the Plan for the exclusive benefit of Eligible Employees.

9.7 Indemnity

 

(a) The Company (including any Successor Employer, as applicable) shall
indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of Section 9.7(b):

 

  (1) The Committee; and

 

  (2) Each Employee, former Employee, current and former members of the
Committee, or current or former members of the Board who has, or had,
responsibility (whether by delegation from another person, an allocation of
responsibilities under the terms of this Plan document, or otherwise) for a
fiduciary duty, a non-fiduciary settlor function (such as deciding whether to
approve a plan amendment), or a non-fiduciary administrative task relating to
the Plan.

 

(b) The Company shall indemnify and hold harmless each Indemnified Person
against any and all claims, losses, damages, and expenses, including reasonable
attorneys’ fees and court costs, incurred by that person on account of his or
her good-faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Company agrees to the settlement.

 

  (1) An Indemnified Person shall be indemnified under this Section 9.7 only if
he or she notifies an Appropriate Person (defined below) at the Company of any
claim asserted against or any investigation of the Indemnified Person that
relates to the Indemnified Person’s responsibilities with respect to the Plan.

 

22



--------------------------------------------------------------------------------

  (A) A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.

 

  (B) The notice may be provided orally or in writing. The notice must be
provided to the Appropriate Person promptly after the Indemnified Person becomes
aware of the claim or investigation. No indemnification shall be provided under
this Section 9.7 to the extent that the Company is materially prejudiced by the
unreasonable delay of the Indemnified Person in notifying an Appropriate Person
of the claim or investigation.

 

  (2) An Indemnified Person shall be indemnified under this Section 9.7 with
respect to attorneys’ fees, court costs, or other litigation expenses or any
settlement of such litigation only if the Indemnified Person agrees to permit
the Company to select counsel and to conduct the defense of the lawsuit and
agrees not to take any action in the lawsuit that the Company believes would be
prejudicial to the Company’s interests.

 

  (3) No Indemnified Person, including an Indemnified Person who is a Former
Eligible Employee, shall be indemnified under this Section 9.7 unless he or she
makes himself or herself reasonably available to assist the Company with respect
to the matters in issue and agrees to provide whatever documents, testimony,
information, materials, or other forms of assistance that the Company shall
reasonably request.

 

  (4) No Indemnified Person shall be indemnified under this Section 9.7 with
respect to any action or failure to act that is judicially determined to
constitute or be attributable to the gross negligence or willful misconduct of
the Indemnified Person.

 

  (5) Payments of any indemnity under this Section 9.7 shall only be made from
assets of the Company. The provisions of this Section 9.7 shall not preclude or
limit such further indemnities or reimbursement under this Plan as allowable
under applicable law, as may be available under insurance purchased by the
Company, or as may be provided by the Company under any by-law, agreement or
otherwise, provided that no expense shall be indemnified under this Section 9.7
that is otherwise indemnified by the Company, by an insurance contract purchased
by the Company, or by this Plan.

 

23



--------------------------------------------------------------------------------

9.8 Insurance

The Company may authorize the purchase of insurance to cover any liabilities or
losses occurring by reason of the act or omission of any fiduciary. To the
extent permitted by law, the Company may purchase insurance covering any
fiduciary for any personal liability of such fiduciary with respect to any
fiduciary responsibilities under this Plan. Any fiduciary may purchase insurance
for his or her own account covering any personal liability under this Plan.

9.9 Fiduciaries

 

(a) The fiduciaries named in this Plan shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given to them
under this Plan. The Company shall have the sole responsibility for making the
payments specified under the Plan.

 

(b) The Committee shall be the named fiduciary under the Plan.

 

(c) A fiduciary may rely upon any direction, information, or action of another
fiduciary as being proper under this Plan and is not required under this Plan to
inquire into the propriety of any such direction, information, or action. It is
intended under this Plan that each fiduciary shall be responsible for the proper
exercise of his, her, or its own powers, duties, responsibilities, and
obligations under this Plan and shall not be responsible for any act or failure
to act of another fiduciary.

 

(d) Any person or group of persons may serve in more than one fiduciary
capacity, with respect to the Plan. Nothing in this Section 9.9 shall be
interpreted as preventing a fiduciary from properly delegating or allocating its
responsibilities to other appropriate persons, in accordance with this Plan.

9.10 Notices

Each Eligible Employee shall be responsible for furnishing to the Company his or
her current address. The Eligible Employee shall also be responsible for
notifying the Company of any change in the above information. If an Eligible
Employee does not provide the above information to the Company, the Committee
may rely on the address of record of the Eligible Employee on file with the
Company’s personnel office.

All notices or other communications from the Committee to an Eligible Employee,
shall be deemed given and binding upon that person for all purposes of the Plan
when delivered to, or when mailed first-class mail, postage prepaid, and
addressed to that person at his or her address last appearing on the Committee’s
records, and the Committee, and the Company shall not be obliged to search for
or ascertain his or her whereabouts.

All notices or other communications from an Employee required or permitted under
this Plan shall be provided to the person specified by the Committee, using such
procedures as are prescribed by the Committee. The Committee may require that
the

 

24



--------------------------------------------------------------------------------

oral notice or communication be provided by telephoning a specific telephone
number and, after calling that telephone number, by following a specified
procedure. Any oral notice or oral communication from an Employee that is made
in accordance with procedures prescribed by the Committee shall be deemed to
have been duly given when all information requested by the person specified by
the Committee is provided to such person, in accordance with the specified
procedures.

9.11 Data

All persons entitled to benefits from the Plan must furnish to the Committee
such documents, evidence, or information, as the Committee considers necessary
or desirable for the purpose of administering the Plan, and it shall be a
condition of the Plan that each such person must furnish such information and
sign such documents as the Committee may require (such as the Release) before
any benefits become payable from the Plan.

9.12 Claims Procedure

All decisions made under the procedure set out in this Section 9.12 shall be
final, and there shall be no further right of appeal. No lawsuit may be
initiated by any person before fully pursuing the procedures set out in this
Section 9.12, including the appeal permitted pursuant to Section 9.12(c).

 

(a) The right of an Employee or any other person entitled to claim a benefit
under the Plan (collectively “Claimants”) to a benefit shall be determined by
the Committee, provided, however, that the Committee may delegate its
responsibility to any person.

 

  (1) The Claimant (or an authorized representative of a Claimant) may file a
claim for benefits by written notice to the Committee. The Committee shall
establish procedures for determining whether a person is authorized to represent
a Claimant.

 

  (2) Any claim for benefits under the Plan, pursuant to this Section 9.12,
shall be filed with the Committee no later than one year after the date of the
Employee’s Termination of Employment. The Committee in its sole discretion shall
determine whether this limitation period has been exceeded.

 

  (3) Notwithstanding anything to the contrary in this Plan, the following shall
not be a claim for purposes of this Section 9.12:

 

  (A) A request for determination of eligibility, participation, or benefit
calculation under the Plan without an accompanying claim for benefits under the
Plan. The determination of eligibility, participation, or benefit calculation
under the Plan may be necessary to resolve a claim, in which case such
determination shall be made in accordance with the claims procedures set forth
in this Section 9.12.

 

25



--------------------------------------------------------------------------------

  (B) Any casual inquiry relating to the Plan, including an inquiry about
benefits or the circumstances under which benefits might be paid under the Plan.

 

  (C) A claim that is defective or otherwise fails to follow the procedures of
the Plan (e.g., a claim that is addressed to a party other than the Committee or
an oral claim).

 

  (D) An application or request for benefits under the Plan.

 

(b) If a claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time, but no later than 90 days after receipt of
the claim, notify the Claimant of the denial of benefits. If special
circumstances justify extending the period up to an additional 90 days, the
Claimant shall be given written notice of this extension within the initial
90-day period, and such notice shall set forth the special circumstances and the
date a decision is expected. A notice of denial

 

  (1) Shall be written in a manner calculated to be understood by the Claimant;
and

 

  (2) Shall contain

 

  (A) The specific reasons for denial of the claim;

 

  (B) Specific reference to the Plan provisions on which the denial is based;

 

  (C) A description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

 

  (D) An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

 

(c)

Within 60 days of the receipt by the Claimant of the written denial of his or
her claim or, if the claim has not been granted, within a reasonable period of
time (which shall not be less than the 90 or 180 days described in
Section 9.12(b)), the Claimant (or an authorized representative of a Claimant)
may file a written request with the Committee that it conduct a full review of
the denial of the claim. In connection with the Claimant’s appeal, upon request,
the Claimant may review and obtain copies of all documents, records and other
information relevant to the Claimant’s claim for benefits (but not including any
document, record or information that is subject to any attorney–client or
work–product privilege) and may submit issues and comments in writing. The
Claimant may submit written comments, documents, records, and other information
relating to

 

26



--------------------------------------------------------------------------------

  the claim for benefits. All comments, documents, records, and other
information submitted by the Claimant shall be taken into account in the appeal
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(d) The Committee shall deliver to the Claimant a written decision on the claim
promptly, but no later than 60 days after the receipt of the Claimant’s request
for such review, unless special circumstances exist that justify extending this
period up to an additional 60 days. If the period is extended, the Claimant
shall be given written notice of this extension during the initial 60-day period
and such notice shall set forth the special circumstances and the date a
decision is expected. The decision on review of the denial of the claim

 

  (1) Shall be written in a manner calculated to be understood by the Claimant;

 

  (2) Shall include specific reasons for the decision;

 

  (3) Shall contain specific references to the Plan provisions on which the
decision is based;

 

  (4) Shall contain a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and other information relevant
to the Claimant’s claim for benefits. Whether a document, record, or other
information is relevant to a claim for benefits shall be determined by reference
to U.S. Department of Labor Regulations section 2560; and

 

  (5) Shall contain a statement of the Claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination on review.

 

(e) No lawsuit may be initiated by any person before fully pursuing the
procedures set out in this Section 9.12, including the appeal permitted pursuant
to Section 9.12(c). In addition, no legal action may be commenced later than 365
days subsequent to the date of the written response of the Committee to a
Claimant’s request for review pursuant to Section 9.12(d).

9.13 Effect of a Mistake

In the event of a mistake or misstatement as to the eligibility, participation,
or service of any Employee or the amount of payments made or to be made to an
Eligible Employee, the Committee shall, if possible, cause to be withheld or
accelerated or otherwise make adjustment of the amounts of payments as will, in
its sole judgment, result in the Eligible Employee receiving the proper amount
of payments under the Plan. No withholding or acceleration will be done unless
the Company determines that the Severance Benefits subject to acceleration or
other adjustment are treated as being paid from a separation pay arrangement
that is exempt from Code section 409A and such acceleration or other adjustment
will not trigger an excise tax under Code section 409A(a)(1)(B).

 

27



--------------------------------------------------------------------------------

Article 10. Miscellaneous Provisions

10.1 No Enlargement of Employee Rights

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company with any
Employee or to be consideration for, or an inducement to, or a condition of, the
employment of any Employee. Nothing contained in the Plan shall be deemed to
give any Employee the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of any of them to discharge or retire
any person at any time. No one shall have any right to benefits, except to the
extent provided in this Plan.

10.2 No Examination or Accounting

Neither this Plan nor any action taken thereunder shall be construed as giving
any person the right to an accounting or to examine the books or affairs of the
Company or an Affiliate.

10.3 Records Conclusive

The records of the Company shall be conclusive in respect to all matters
involved in the administration of the Plan.

10.4 409A

Notwithstanding any provision of this Plan to the contrary, the Committee shall
administer this Plan in a manner designed to comply with Code section 409A and
the Committee shall disregard any Plan provision if the Committee determines
that application of such Plan provision would subject the Eligible Employee to
additional tax liability under Code section 409A(a)(1)(B).

10.5 Service of Legal Process

The members of the Committee are hereby designated as agent(s) of the Plan for
the purpose of receiving legal process.

10.6 Governing Law

 

(a) The Plan shall be construed, administered, and governed in all respects
under the applicable laws of the State of New Jersey, except to the extent
pre-empted by federal law.

 

(b) Upon any change in the law or other determination that any term, condition
or other provision of the Plan has been altered in any way, the Committee shall
administer this Plan in accordance with such change, notwithstanding the terms
of the Plan pending an amendment to this Plan.

10.7 Severability

If any provision of this Plan is held illegal or invalid for any reason, such
illegality or invalidity will not affect the remaining provisions; instead, each
provision is fully severable, and the Plan will be construed and enforced as if
any illegal or invalid provision had never been included.

 

28



--------------------------------------------------------------------------------

10.8 Missing Persons

The Committee shall establish rules if the Committee is unable to make payment
of a benefit due under the terms of the Plan to an Eligible Employee because the
whereabouts of the Eligible Employee cannot be ascertained.

10.9 Facility of Payment

Every person receiving or claiming benefits under this Plan is presumed to be
mentally competent and of age until the date on which the Committee receives a
written notice, in a form and manner acceptable to it, that such person is
mentally incompetent or a minor, and that a guardian or other person legally
vested with the care of such person or his or her estate has been appointed.

However, if the Committee should find that any person to whom a benefit is
payable under this Plan is unable to care for his or her affairs because of any
incompetency or is a minor, any payment due (unless a prior claim was made by a
duly appointed legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any other person or institution that the
Committee determines to have incurred expense for such person otherwise entitled
to payment. To the extent permitted by law, any such payment so made shall be a
complete discharge of any liability therefore under the Plan.

If a guardian of the estate or other person legally vested with the care of the
estate of any person receiving or claiming benefits under the Plan is appointed
by a court of competent jurisdiction, payments shall be made to such guardian or
other person provided that proper proof of appointment and continuing
qualification is furnished in a form and manner suitable to the Committee. To
the extent permitted by law, such guardian or other person may act for the
Eligible Employee and make any election required of or permitted by the Eligible
Employee under this Plan, and such action or election shall be deemed to have
been done by the Eligible Employee, and benefit payments may be made to such
guardian or other person and any such payment shall be a complete discharge of
any such liability under the Plan.

If an Eligible Employee dies while benefits remain unpaid, the Committee may, at
its discretion, make direct payment to the individual or institution on whose
charges the claim is based or to the Eligible Employee’s estate.

10.10 General Restrictions Against Alienation

The interest of any Eligible Employee under this Plan shall not in any event be
subject to sale, assignment, or transfer, and each Eligible Employee is hereby
prohibited from anticipating, encumbering, assigning, or in any manner
alienating his or her interest hereunder and is without power to do so;
provided, however, this provision shall not restrict the power or authority of
the Committee, in accordance with the applicable provisions of the Plan, to
disburse funds to the legally appointed guardian, executor, administrator, or
personal representative of any Eligible Employee or pursuant to a valid domestic
relations order certified and issued by a court of competent jurisdiction.

 

29



--------------------------------------------------------------------------------

If any person attempts to take any action contrary to this Section 10.10, such
action shall be void, and the Company may disregard such action and is not in
any manner bound thereby, and it shall suffer no liability for any such
disregard thereof. If the Committee is notified that any Eligible Employee has
been adjudicated bankrupt or has purported to anticipate, sell, transfer,
assign, or encumber any Plan distribution or payment, voluntarily or
involuntarily, the Committee shall hold or apply such distribution or payment or
any part thereof to, or for the benefit of, such Eligible Employee in such
manner as the Committee finds appropriate.

10.11 Gender and Number

Except as otherwise indicated by the context, any masculine or feminine
terminology shall also include the opposite gender, and the definition of any
term in the singular or plural shall also include the opposite number.

10.12 Counterparts

This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counterparts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.

10.13 Withholding

The Company may withhold, or require the withholding, from any payment that is
made under this Plan of any federal, state, or local taxes required by law to be
withheld with respect to such payment. If the Company (or other person required
by law to withhold a portion of a payment) is unable to withhold the full amount
required to be withheld, the Eligible Employee shall make a cash payment to the
Company of the difference between the amount required to be withheld and the
amount that the Company was able to withhold. If the Eligible Employee does not
make a cash payment to the Company of the amount set forth above, then the
Company may withhold from any other amounts payable to the Eligible Employee by
the Company the additional amount that is required to be withheld with respect
to any benefit under this Plan.

 

30



--------------------------------------------------------------------------------

In Witness Whereof, the authorized officers of the Company have signed this
document on this the 9 day of January, 2014, but effective as of January 1,
2014.

 

      Actavis, Inc. Attest:             By  

/s/ Patrick Eagan

        Its Chief Human Resources Officer – Global By  

/s/ Ann Verillo

        Its VP, Global Compensation & Benefits      

 

31